AOl06(Rev.01/09)ApplicationforaSearchWnrrant     .j
                                                 )il.
                                                  - x) (.
                                                    q   '
                                                        a
                                                        j-
                                                         Nx'
                                                           .
                                                           z jpj j
                                                           .     .
                                                                 y
                                                                 j j
                                                                   xg.
                                                                     o sz
                                                                        asta
                                                  - -
                                                 $-.7-5j'' pt.
                                                             ,
                                                             hiyt.
                                                                 j k:= t j-
                                                                          ,
                                                                          :                                        ATAsjsotjo
                                                                                                                            a'
                                                                                                                             jkvt1'COUR-
                                                                                                                                       r
                                           D STAtE
                                                 .o4
                                                   .  S.+-*%tzItcvS,l,Ccr..a !
                                                   :,J'
                                                   . .:                      r
                                                      ',              f
                                                                      ..
                                                                  .        .
                                                                             CT
                                                                              s,
                                                                               v O
                                                                                .'
                                                                                                 T                ' FJLED 'A
                                                               forthe                                              nE2 -5 2212
                                                W estem DistrictofVirginia                                 BYJ       .   o ouax tuqp
                                                                                                              :
           In theM atteroftheSem'ch of                           )                                                   P      (?lF'''
                                                                                                                                  -
       flr/e/zdescrlbetheproperp tobesearched                    )
        orj#ezmf
               J'thepersonbynameandtzereéw.
                  312 Palm Street
                                            l                    )             caxo.(.l%Y Jf%w
                                                                 )
                  Glade Spring,VA                                )
                                                                 )
                                     A PPU CATION FOR A SEAR CH W AQR ANT

        1,afederallaw enforcementom cerorallattorneyforthegovernmentvreqaestase-qrchwarrantandstateunder
penaltyofperjurythat1havereason tobelievethattherelsnow concealedon thefollowingperson orproperty
locatedinthe         Westem        Districtof            Virginia          (identt
                                                                                 b thepersonortfedcrfd):qropertyto
besearchedandgiveitslocadonl: 312Palm Street,GladeSpring,VA (toincludetheresidence,cultilage,outbuildlngs,
                                stuctures,campers,vehiclesregistered to oroperated by Candice Litton,and the person
                                ofCandiceLitton).AttachmentA consistsofaphotographoftheresidence.
         'I'heperson orproperty to besearched,described above,isbelieved to conceal(îdentl
                                                                                         )kthepm onordescribethe
propfrt
      y fobezefzetï
                  /'
                   . see AttachmentB



        n ebasisforthesearchtmderFed.R-Cn'm.P.41(c)is(checkoneormorell
              # evidenceofacrime;
              f contrabandzfnlitsofcrime,orotheritemsillegallypossessed;
              X propertydesignedforuse,intendedforuse,orusedincommitfingacrime;
              O aperson tobe m ested ora person who isunlaw m lly restraled.

       n esearchisrelatxdto'aviolationof              21       U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedonthese
fads: SeeAttachmentC                                                 'and/or841(a)(1)


         V Coneuedoqthentlnrt
                            hedweet.
         D Delayednoticeof   days(giveexactendingdateifmoreth% 30days:                                               )isrequested
           under18U.S.C.j3103+ thebasisofwhichissetforth on tlleattachedsheet.

                                                                                          Applicant'
                                                                                                   s Jfgwl?zrc

                                                                                     Brian Snedeker,SpecialAgent
                                                                                          Printed name C/J title

Swom to beforem e and signed in my presence.


oate: ï%s/l?                                                                                Judge'
                                                                                                 .
                                                                                                 çsignature
City and state'
              .      Abingdon,Virginia                                               Pamela Meade Sargent,USMJ
                                                                                          Printedname and l/#e
           Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 1 of 9 Pageid#: 1
                     A TTA C H M EN T A




                       312Palm Street,GladeSpring,VA




Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 2 of 9 Pageid#: 2
Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 3 of 9 Pageid#: 3
                                 ATTACHMENT B


1. M ethnmphetaminelaboratoryprecursorsandchemicals(andoriginal
   paikaging/containersofssmeandrelatedstorereceipts)includingpseudoephedn'ne,
   ether/petrolellm naphtha/whitegas(e.g.lighterfluid,ColemanFuel),ammortillm
   nitrate(e.g.instantcoldpacks),lithillm (e.g.batteriescontaininglithinm),sodillm
   hy&oxide(e.g.RedDevilLye),muriaticacid,andsulfuricacid.
2. Unidentifiedpowders(processed/semi-processedprecursors,chemicalstobeusedin
  themanufacturingofmethamphetnmine).
      Glassjarsandplasticbottles/storagecontainersfilledwithunidentifiedliquidsand
      sludges(processed/semi-processedprecm sorsandotherlmidentifedmixturesrelated
      tothemanufactllringofmethamphetnmine)
      Devicesused to comm lmicatew111:m ethamphetnminemantzfactnring co-conspirators
      including cellulartelephones'
                                  ,electronic equipmentused forcounter-surveillanceto
      includescannersandvideo suw eillance cam eras/syjtem s.

5. Books,receipts,ledgers,notes,and Wdeospertainingtothe illicitmanufactudng of
   m ethamphetam ineandthepurchasing,transporting,and preparation of
   m ethamphetam ineprectlrsorsand chemicals.

6. M essages/letters,telephonenllmbers/oallrecords/contactinformation,nam es,and
  ,
   addressesrelaéng totheillicitm anufacturing ofm ethamphetamineand the
   purchasing,transpoding,and preparation ofmethamphetam ineprecursorsand
   chem icals. Theyem essages/letters,telephonemlmbers/callrecords/contact
                                  .

      informaéonanames,andaddressesmaybewrjttenonpersonalcalendars,personal
      address/telephonebooks,Rolodextypeindices,notebooks,loosepiecesof
      paper,and found in m ail.

8. Photog aphsand videosdepicting personsinvolved with/engaged in the
   mantlfactlm'ng/useofmetham phefam ineand/orthepurchasing,
   preparing!transporting,and storing ofm etham phetamine laboratory precursors
   and chenucals.

9. Itemsorarticlesofjersonalpromrtytendingtoshow ownership,dominion,or
      controloftheprémlses/property/vehicles.Suchitemsorarticlesinclude(butarenot
      Iimitedto)m rsonalidentifcationam rsonalcorrespondence.diaries,checkbooks,
      notes,photographs(includingdigital),keys,receipts,personaltelephoneandaddress
      books,videos,andmotorvehiclerelateddocllments(titles/registrations).
10.ManyoftheitemslistedinParapaphs5through9arecommonlystoredin/pndigital
   medla.Therefore,digitalmedia(includingbutnotlimitedtocomputers/com/uter
      hard drives,floppydisks,CD's,tlash/jlxmpdrives,personaldigitalassistants
      (PDA's),cellular/smarttelephones,digitalcameras,Dvlks,P ODs,ipADs,etc.)are
      tobeseized and examined speciticallyforthe item slisted in Paragraphs5 through 9.

Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 4 of 9 Pageid#: 4
                                   ATTA CHM EN T C

                                   A FFD AV IT of
                             SpecialA gentBrian Snedeker
                           Drug Enforcem entA dm inistration
                                   Bristol,V irginia


1. 1,Specia:
      ,
           lA gentBdan Snedeker,being duly sw orn hereby depose and say:

2. Thepurposeofthishapplication and affidavitisto secure asearch warrantforthe
   Premiseslmownasi
                  !12Palm Stréet,GladeSpring,VA.Tilisaffant,after
   obtaining and review ing inform ation,believes there isevidence ofconspiracy to
   m aim facture m etham phetam ine at312 Palm Street,Glade Spdng,V A in violation
   of21USC 846/841(a)(1).
3. Iam aSpecialAgentwiththeDrugEnforcementAdministration (DEA)andhave
   been soemployedforapproximately(27)years.Dudngmyemplom entIhave
          ,

   received com prehensive classroom t'  raining from the Dnzg Enforcem ent
   A dm inistration in specialized narcotic investigative m atters including butnotlim ited
   to dnzg interdiction,dnzg detection,m oney laundedng techniquesand schem es,
   sm uggling,and the ùw estigation ofindividualsand organizationsinvolving the
   smuggling,cultivation,m anufacttuing,andillicittraftk ldng ofcontrolled substances
   and controlled substancepreclzrsors. 1am ag'     raduateofboth theDEA'SClandestine
   Laboratory Investigation/safety Certiscation Prog'   ram and theDEA 'SClandestine
   Laboratory Site Safety OffcerSchool. Ihaveparticipated in theexecution ofm ore
   than(300)narcoticsrelatedsearchwarrantsandtheseizureanddismantlingofmore
   than(200)clandestinemethamphetaminelaboratories. 1havetestifedasanexpert
   on m ultiple occasionsin FederalCotu'tand State Courtregarding the clandestine
   m anufactudng ofm etham phetam ine.

   The facts setforth in thisafsdavitare known to m e as a resultofm y personal
   participationintheinvestigation ofCandiceLitton (akaCancliceRoop)and
   inform ationprovided to mebyother1aw enforcem entofficersand otherindividuals
   hereafterreferred to asGGperson A''and ttperson C''. Any referenceto thegenderof
   anyunnamedpersonwiyhinthisaffidavitdoesnotnecessadlyreflectthetruegender
   ofsaid person.

5. Themanufactudngofmethamphetamine(aSchedule11ControlledSubstance)by
  wây oftheammonium nitrate/lithillm metalmethod(alsoknown asthetGshakeand
  bake''or<Gonepot''method)requirespseudoepheddne/ephedrine(obtainedtllroug,
                                                                           h
   the processing ofcold/allergy pills,tablets,gelcaps,and liquids containing
   pseudoepheddneorephedrine),ammonillm nitrate(foundininstantcoldpacks),and
   litllbxm metal(fotmdinlitllitlm batteries).Otherchemiçals/ingredientscommortly
   useddllringtheamm ortblm nitrate/lithillm m etalm ethod includesodblm hydroxide
   (e.g.RedDevilLye),petroleum ether/petroleum naphtha/wllitegas(e.g.Coleman
   Fuel,lighterfluid),acetone,mudaticacid,sulfudcacid,tablesalt,andalllminllm
   foil.Equipm ent/toolscomm only used duringthem anufactudng of
   methnmphetamine includesodabottles,glassmasonjars,plasticfoodstorage
   containers,plastictubing,electricaltapeand/orducttape,coffeefilters,pipecutters
Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 5 of 9 Pageid#: 5
    (often usedtoopenlithillm bàtteries),Ziplock-typeplasticbags,fryingpans/electric
    sldllets/propanebtmlers(todrythemethamphetamine),razorblades,digitalscales,
    ftm nels,and stining utensils.

6. lndividualswho m anufacturemethamphetam ineusually useand sell/tradethe
   methamphetam inetheym anpfacture. Thesem anufacturersroutinely haveother
    persons(hereafterrlferredto'asG<shoppers'')assistthem intheptlrchasingof
    preclzrsors,chem icals,and equipm ent/supplies needed to m anufactttre
    m etham phetam ine. Shoppersoften perform som e dep ee pfinitialpreparation of
    methamphetam inem anufactudng related ingredientssuch asrem oving ingredients
    from theiroriginalpackaging or com bining certain ingredients.M anufacturersw ill
    regularlypayshoppersinmethamphetamine(touseandsell)and/orcashfortheir
    assistance.

    Individualsw ho are involved w ith the m anufactudng ofm etham phetam ine oqen
         .

    plzrchase/attempttoplzrchasetmusually largequantitiesofpseudoephedrine. Such
    ptlrchases/attem pted purchases oRen occur when the individualshould have a day to
    multi-day supply ofpseudoephedrineleftoverf'
                                               rom them ostrecentpurchase ifsaid
    individualwastakingthem axim llm dosageptlrsùantto dosageinstructions.

    On October 30,2018,thisaffiantand otherofficers seized and processed an
    am m onium nitrate/lithillm m etalm ethod m etham phetam ine 1ab ata residence in
    GladeSpting,VA.M ultiplereactionvessels(cookbottles)were.
                                                            recoveredfrom the
    prem ises. Person A w asencountered atthe scene and m ade nllm erous statem ents
    againstherown yenalinterestregardingthem anufactutingm ethamphetam ine and
    adm itted to being a m etham phetam ine m anufacturer. Persön A claim ed thatCandice
    Roop (akaCandiceLitton)wasanindividualùwolvedwithobtainihgincedients
    (oneoftheshoppersforthe1ab-reference:6 above)forthemanufacturing of
    methamphetamineattheresidenceandhadpurchasedpseudoephedrinefortwo(2)of
    four(4)recentçGcooks''thatoccurredattheresidencedutingthelastfew daysof
    October2018. Person A adm itted plzrchasing pseudoephedline for one ofthe
    EEcooks''and claimedthatanothermanufacturer(hereafterreferredtoasEGperson B'')
    cam eto theresidence and broughtllisow n pseudoephedrine foranotherGGcook''.

    This aftiantsubsequently review ed pseudoepheddne sales dataprovided by anum ber
    ofretailers(asrequiredtmderTheCombatM ethampketnmineEpidemicActof2005)
    anddiscoveredthatCandiceLittonzpurchased(10)daysuppliesofpseudoephedrine
    in Abingdon,V A on 10-26-2018 and 10-27-2018. Tllisaffanthasreview ed the
    relatedretailstoresecurityvideos(andobtainedstillimagesfrom same)ofCandice
    Littonptlrchasing(10)daysuppliesofpseudoepheddnefrom W alM art(Abingdon,
    VA)on 10-26-2018andW alpeens(Abingdon,VA)on 10-27-2018.Tilisaffiant
    notedthatthepseudoepheddnesalesdataalsojhowedthatPersonA andtwo
    residentsofthehome(from whichthemethamphetamine1abwasseizedon 10-30-
    2018)plzrchase4pseudoephedrinef'
                                   rom theW alM artinAbingdon,VA dtuing
    October2018 butonly Person A ,Person B,and Candice Litton perform ed plzrchases
    ofpseudoepheddne dtuinythelastfew daysofOctober2018(PersonB'splzrchase
                             .

    occurredatW algreensinAbingdon,VA).
    On N ovem ber9,2018,this affiantand other 1aw enforcem entofficers
Casei
    n1:18-mj-00182-PMS
     terviewedPersonC.Per
                        sonC admi1ttedFiled
                        Document       (agains
                                             tllisownp
                                            12/05/18  enali6ntof
                                                     Page     ere9st)beinga 6
                                                                     Pageid#:
    m ethamphetam inetraffcker.Person C claim edthatCandiceLitton isalso a
    m etham phetam ine trafficker.

    Law enforcementperformedmultiplecontrolledpurchases(utilizingaconfdential
    solzrceorsolzrces)ofmethamphetaminefrom PersonC dudng2018.
10 This affantis aw are based on histraining,expedence,and conversations w ith
   other1aw enforcem entoffcersthatindividuals who conspire to m anufacture
   m etham phetam ine typically m aintain m etham phetam ine m anufactudng
    preclzrsorsandchemicals(asdescdbedinparagraph#5above)alongwithreceipts/
    notes/messages/records/telephonenllmbers(astheypertaintoconspiracyto
    manufacture),andotheritemsaslistedandexplainedonAttachmentB (ofthe
    Application andAffidavitforSearchW arranttowhichtltisaffidavitisattached)on
    theirpersons,insidetheirresidences,garages,outbuildings/bam s,cam pers,and
    vehicles.
11. Candice Litton'sknow n residence is312 Palm Street,Glade Spdng,V A .

12. Based upon the facts setforth above,lbelieve thatthere isprobable cause forthe
    issuance ofa search w arrantfortheprem iseslm ow n as312 Palm Street,Glade
    Spdng,VA (locatedwithintheW estem DistlictofVirginia)asthereisprobable
    causetobelievethatthereisevidenceofaviolationof 21USC 846/841(a)(1)atsaid
    prem ises.




                                                  12 --
                                                      %-- N c3tS
 Brian Snedeker,SpecialAgent(DEA)                        D ate
                 Aftiant

Subscribedandsworntobeforeme,thisthe IG              d:yor                       Jo/&
in A bingdon,V irginia.



                                                    Pam elaM eade Sargent
                                                 United States M agistrate Judge
                                                  W estem DistrictofV irginia



Seen by:


                                                Ia     Jo/y
        rm iferR .Bockhorst,A U SA                      ate

Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 7 of 9 Pageid#: 7
                                        A TTA CHM EN T C

                                         AFFIDA V IT of
                                  SpecialA gentBdan Snedeker
                                D nzg Enforcem entA dm inistration
                                         Bdstol,V irginia


     1. 1,SpecialA gentBrian Snedeker,being duly sw orn hereby depose and say:

     2.Thepurposeofthisapplication and affidavitisto sectlre asearch warrantforthe
       prem iseskno'w n as 111 2ndSt, Bdstol,VA .Thisaffant,afterobtairling and
       reviewing inform ation,believesthereisevidenceofdistlibution of
       m ethamphetam ine and/orconspiracy to distributem ethamphetam ineat111
       2nd Street, Bristol,VA inviolationof21USC 841(a)(1)and846/841(a)(1).

     3.Iam aSpecialAgentwiththeDnzgEnforcementAdministation (DEA)andhave
       been soemployedforapproximately(27)years.DudngmyemploymentIhave
        received com prehensive classroom t'raining from the Drug Enforcem ent
        Administration in specialized narcotic investigativemattersincludingbutnotlimited
        to dnzg interdiction,drug detection,m oney laundeling techniquesand schemes,
        smugglh g,and theinvestigation ofindividualsand organizationsinvolvingthe
        smuggling,cultivation,manufactuling,and illicitt'
                                                        rafficlting ofcontrolled substances
        and controlled substancrprecursors. Ihaveparticipatedin theinvestigationsand
        subsequentarrestsofhtm dredsofindividualsinvolvedwith thet'    rafficldng of
        methamphetamine(aSchedtlle11ConkolledSubstance).lhavealsoexecuted
        htm dreds ofsearch w arrantsrelated to the traffcking and m anufactudng of
        methamphçtam ine. '          -                                           '

     4.Thefactssetforth in thisaffidavitarelœ own tom easaresultofinform ation provided
        to m e by other1aw enforcem entoffcers.

     5.Dudngthelast(30)days,1aw enforcementutilizedareliableconfidentialsotlrce
       (orsotlrces)toperfprm multiplecöntrolledpurchases(monitored,surveilled,and
       recordydbk1àW enfoicemènt)ofmtiltilgram quantitiesofmethamphetaminefrom
        Ear1M ccoy at 111 2ndstj Bristol, V A .
                                 .


..
     6. Thisafsant
                 (. is,
                      aware,basedoù liist' raining,experience,and conversationswith other
        law enforcementofficersthatindividualswho distribute and/orconspireto distribute
        m etham phetnm ine typically m aintain m etham phetam ine disttibution paraphem alia
        (small,plastic,Ziploc-typebaggies,digitalscales,etc.),notes,records,messages,and
        telephonenumbers(pertainingtomethamphetaminetraftkkingrelatedcontacts/co-
        conspirators/customers),andotheritemsaslistedandexplainedonAttachmentB (of
        theApplicadonandAffdavitforSearchW arranttowlzichtltisafsdavitisattached)
        on thei.
               rpersons,inside theirresidences,garages,outbuildings/bam s,cam pers,
        vehicles(orthevehiclestheyoperate),andinsideofvehiclesregisteredtoother
       personswhen thosevehiclesareparked atorin the imm ediatevicinity ofthe
        trafficker's/conspirator'sresidence/property.

     Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 8 of 9 Pageid#: 8
   Thisaffiantisawarebasedonhistraining,expedence,andconversationswlïhother
    1aw enforcem entoffkersthatpersonswho disG buteand/orconspireto distribute
    methamphetam ineroutinelyhaveindividualswho arecustom ersand/orco-'
    conspiratorspresentattheirresidences,garages,outbuildings/barns,and cam pers.
    These custom ers/co-conspiratorsaretypically '
                                                 clrug usersand drug traffickers
    themselvesastheygenerallysellsome(ifnota11)ofthemethamphetaminethey
    purchase il'
               lorderto m ake a prost,pay fortheir ow n dnzg habits,orboth. These
    custom ers/co-conspiratorsoften illegally possessm etham phetam ineand dt'ug
    use/distribution paraphem alia along with notes,rècords,m essages,and telephone
    nllmbers(pertairlingtotheacquisition/disGbutionofmethamphetamine),andother
    itemsaslistedandexplainedonAttachmentB (oftheApplicatiunandAffidavitfor
    SearchW arranttowhichthisaffidavitisattached)optheirpersonsandintheir
    vehicles(orthevehiclestheyoperate)which areofteptimesparkedatorinthe
    imm ediatevicitlity oftheirsolzrces'/co-conspirators'residences.
8* EarlM ccoy'slm ow n residence is 111 2nd Street#Bdstol, VA (locatedwitllin
    theW esternDistdctofVirginia).
    Based upon the factssetforth above,Ibelievethereisprobablecagseforthe
    issuance ofa search w arrantfor the prem isesknow n as 111 2nd Street, Bristol,
    VA asthereisprobablecausetobelievethatthereisevidenceofaviolation of 21
    USC 841(a)(1)and846/841(a)(1)atsaidpremises.




                                                       /Q s .T= ç cosg
  Bdan Snedeker,SpecialAgent(DEA)                           D ate




Subscribed and swom tobefo'rem e thisthe
                                  ,           .. . .    dayof                  X :/&
in A bingdon,V irginia.


                                                      Pam ela M eade Sargent           '
                                                  U rtited States M agistrate Judge
                                                   W estem DistrictèfVirginia


Seen by:


            é7                                   IA 9 40/8
      J    'ferR.Bockhorst,AUSA                         ,   ate


Case 1:18-mj-00182-PMS Document 1 Filed 12/05/18 Page 9 of 9 Pageid#: 9
